Case 2:20-cv-00736-TAD-KK Document 17 Filed 03/10/21 Page 1 of 1 PageID #: 349
                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                  LAKE CHARLES DIVISION


CHRISTOPHER LEHMAN                                     CASE NO. 2:20-CV-00736

VERSUS                                                 JUDGE TERRY A. DOUGHTY

HENRY GUINN ET AL                                      MAGISTRATE JUDGE KAY


                                           JUDGMENT

          The Report and Recommendation of the Magistrate Judge [Doc. No. 14] having been

considered, together with the written objections [Doc. No. 15] thereto filed with this Court, and,

after a de novo review of the record, finding that the Magistrate Judge’s Report and

Recommendation is correct,

          IT IS ORDERED, ADJUDGED, AND DECREED that Defendant’s Motion to Dismiss

[Doc. No. 13] is GRANTED IN PART and DENIED IN PART. To the extent Defendants move

to dismiss Plaintiff’s (1) equal protection claim for race discrimination; (2) substantive due process

claim; and (3) first amendment retaliation claim arising from voicing his complaints to the City,

the motion is GRANTED, and those claims are DISMISSED WITH PREJUDICE. To the extent

Defendants move to dismiss Plaintiff’s first amendment retaliation claim arising from his prior

lawsuit against the City, the motion is DENIED. To the extent Defendants move to dismiss

Plaintiff’s equal protection “class of one” claim, the motion is DENIED, and Plaintiff is granted

leave to AMEND his Complaint to allege a proper “class of one” claim within 30 days of this

ruling.

          Monroe, Louisiana, this 10th day of March, 2021.




                                                                  Terry A. Doughty
                                                             United States District Judge
